DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 and associated dependent claims are allowable. The restriction requirement groups I and II , as set forth in the Office action mailed on May 26, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8-13 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 28, 2020, with respect to Non-Final Rejection - 09/01/2020 have been fully considered and are persuasive.  The Non-Final Rejection - 09/01/2020 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shin Ping Wu on February 25, 2021.
The application has been amended as follows: 
Claim 8. (amended) A mounting apparatus, comprising: a bonding head having a bonding tool that holds a semiconductor die on a suction surface, for pressure bonding the semiconductor die onto a transmissive substrate; a bonding stage having an alignment mark on a bonding surface, for imaging the alignment mark through the transmissive substrate from above the bonding stage, and acquiring an image of the alignment mark; and a correction part for correcting a position in a horizontal direction where the bonding head pressure bonds the semiconductor die to the transmissive substrate based on the image of the alignment mark acquired by the camera.
Allowable Subject Matter
Claims 1and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Prior art US 20160351532, Fig. 2, discloses a transparent stage, a transparent substrate, and alignment marks to be detected by a camera. Prior art Us 20060187432 a1, US 20120328725 A1, discloses alignment marks on the substrate. US 20100259741 A1 discloses a reference mark 10 on the stage 4 but fails to teach the limitations below.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "wherein the transmissive substrate is transmissive to the alignment mark; an image acquisition process of imaging the alignment mark through the transmissive substrate from above the bonding stage with a camera, …the image acquisition process acquires the image of the alignment mark through the transmissive substrate…”, as recited in Claim 1, with the remaining features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816     

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816